618 So. 2d 779 (1993)
Michael E. HANRAHAN, Appellant,
v.
Marilyn B. HANRAHAN, Appellee.
No. 92-58.
District Court of Appeal of Florida, First District.
May 17, 1993.
*780 Alan Rosner of Harris, Guidi, Rosner & Dunlap, P.A., Jacksonville, for appellant.
Russell L. Healey of Lacy Mahon, Jr., and Mark H. Mahon, P.A., Jacksonville, for appellee.
PER CURIAM.
This is an appeal by the former husband of a final judgment of dissolution of marriage that equitably distributed the parties' marital assets and liabilities and awarded the former wife rehabilitative alimony for support. Although the overall plan of asset distribution and support fashioned by the trial court appears to be reasonable under the circumstances, we find it necessary to reverse the award of rehabilitative alimony because the evidence and the findings in the appealed judgment are legally insufficient to support a specific plan of rehabilitation. Clance v. Clance, 576 So. 2d 746 (Fla. 1st DCA 1991). As this reversal of the rehabilitative alimony award will affect the overall scheme of asset distribution and support, we also vacate all provisions in the judgment effecting the distribution of marital assets and remand the case for further proceedings. See Wendroff v. Wendroff, 614 So. 2d 590 (Fla. 1st DCA 1993). The dissolution of the marriage is not affected by this appeal.
REVERSED AND REMANDED.
ZEHMER, BARFIELD and MINER, JJ., concur.